DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/821,174, filed 11/22/2017, now abandoned.
Acknowledgement is made of the remarks/amendments 5/24/2020

	Claims 1-6, 16-18 and 20 are allowable. 
	This application is in condition for allowance except for the following formal
matters:
Specification
	The specification is objected to as failing to provide proper antecedent basis for
the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction
of the following is required:
	The specification fails to recite the following limitations:

	From claims 1 and 16; consisting of inactive ingredients glycerin, phenoxyethanol, and water;
	From claims 1 and 16: at least one other inactive ingredient that affects the ease of topical application of the pharmaceutical composition or affects the aesthetic properties of the pharmaceutical composition


	The specification can be amended two different ways:
	(1) By amendment to delete, replace or add a paragraph/section (see 37 CFR 1.121 (b)(1) and (2)) stated below
(1) Amendment to delete, replace, or add a paragraph. Amendments to the
specification, including amendment to a section heading or the title of the
invention which are considered for amendment purposes to be an
amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;

(iii) The full text of any added paragraphs without any underlining; and

(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

(2) Amendment by replacement section. 
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and

(ii) A replacement section with markings to show all changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

Or
2) by substitute specification (see 37 CFR 1.121 (b)(3)) which requires the following three items:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed
DATE) with markings. Additions of text are underlined and deletions of text
are shown by strike-through, except double brackets may be used to
indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all
changes to the most recent specification of record without the markings;
AND
Signed statement that "the substitute specification includes no new matter."

Reasons for Allowance
	Claim 1-6, 16-18 and 20 are allowable. 

	Claims 1-4 and 16-18 were rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent No. 6,414,037 ("the '037 patent") in view of US 2011/0251242 ("the '242 publication").
	Claims 5-6 are rejected under 35 U.S.C. § 103 as being obvious over the '037 patent, the '242 publication, and U.S. Patent No. 6,270,780 ("the '780 patent").
	Claim 20 were rejected under 35 U.S.C. § 103 as being obvious over the '037 patent, the '242 publication, and the English Translation of WO 2014/116022 ("the '022 publication"). These claims are novel and non-obvious over the teachings of the prior art. 
	The closest prior art is considered to be the ‘037 patent describes formulations of resveratrol useful for the "prevention and treatment of skin conditions associated with inflammation, sun damage and aging."
	The '037 patent teaches that resveratrol can be topically applied to the skin for treating diseases and disorders related to inflammation, including psoriasis, where psoriasis is known to be characterized by pain (see pending claim 16 for example).
	It is noted that the ‘037 patent does not mention treatment of pain with its resveratrol formulations or formulations containing trolamine salicylate, where the formulation consists of water, glycerin and phenoxyethanol and at least one other inactive ingredient that effects ease of topical application of the pharmaceutical composition or affects the aesthetic properties of the pharmaceutical composition. 

	The '022 publication describes skin whitening compositions using
acetylated resveratrol derivatives, not enriched resveratrol per se as claimed by Applicant, as the claimed invention is directed solely to enriched resveratrol per se. 
	Updated EAST and STN searches (dated on or about March 12, 2021) are included with and support the findings of this Ex Parte Quayle action. 

Conclusion
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74,453 O.G. 213, (Comm'r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699